7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy MCCALL, Petitioner-Appellant,v.Flora B. BOYD;  State of South Carolina;  T. Travis Medlock,Attorney General of South Carolina, Respondents-Appellees.
No. 93-6735.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 23, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-92-320)
Tommy McCall, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Tommy McCall seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  McCall v. Boyd, No. CA-92-320 (D.S.C. June 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED